ORDER
Respondent has been indicted for breach of trust with fraudulent intent, obtaining property under false pretenses and forgery. The Office of Disciplinary Counsel has petitioned to have respondent placed on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR. Respondent has filed a return opposing the petition.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court.
/a/ Ernest A. Finney, Jr,, C.J.
/a/ James E. Moore, J.
/a/ John H. Waller, Jr., J.
/a/ E.C. Burnett, III, J.